Citation Nr: 0004772	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  94-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right knee disability.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1992 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision continued and confirmed the veteran's 10 
percent evaluation for postoperative right knee disability.  
The veteran filed a timely substantive appeal.  

During the course of this appeal the veteran's disability 
rating was increased from 10 to 20 percent disabling.  The 
veteran has continued to disagree with the assigned 
evaluation.  The Court of Appeals for Veterans Claims (Court) 
has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In a rating decision dated in February 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a left 
knee disability.  In an April 1999 rating decision the RO 
denied entitlement to a total rating for compensation based 
on individual unemployability.  The veteran has not submitted 
a notice of disagreement with these actions.  Accordingly, 
the Board does not have jurisdiction to consider these 
issues.  Shockley v. West, 11 Vet. App. 208 (1998) (the Board 
does not have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement)  see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998).


FINDINGS OF FACT

The veteran's right knee disability is manifested by 
complaints of pain, stiffness, and instability, and clinical 
findings of flexion restricted to 130 degrees, but with 
intact ligaments and no current X-ray evidence of 
degenerative arthritis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.21; Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records show that 
he sustained an injury to his right knee.  He was diagnosed 
with retropatellar pain syndrome, right knee and lateral 
meniscus tear, right knee which was surgically treated.  

The veteran was accorded a VA examination in October 1990.  
On examination, tenderness was noted over the lateral aspect 
of the right knee.  A small amount of effusion was also 
noted.  Range of motion was to 135 degrees.  The diagnoses 
were status post right knee lateral meniscectomy and 
retropellar pain syndrome.  X-rays showed normal right knee.  

The RO granted service connection for status post right knee 
surgeries in a December 1990 rating decision and assigned a 
10 percent evaluation.  

VA outpatient treatment records dated from April 1991 to 
January 1992 show that the veteran was seen with complaints 
of pain, locking, and giving away of the right knee.  The 
following findings were noted: negative varus and valgus 
instability, prominence of tubercle, pain over lateral joint 
area, joint effusion, negative Lachman's sign, and positive 
McMurray's sign.  

A VA hospitalization report dated in May 1991 shows that the 
veteran underwent an arthroscopy of the right knee without 
complication.  

A VA magnetic imaging resonance study (MRI) dated in November 
1991 shows small knee joint effusion.  Small tear versus 
degenerative change in the far posterior horn of the medial 
meniscus.  A possible tear of the anterior cruciate ligament 
was noted and mild degenerative change in the anterior horn 
of the lateral meniscus was noted.  

VA outpatient treatment records dated in January 1992 show 
that the veteran was seen for complaints of pain about the 
right knee.  He reported continued locking and effusion.  On 
examination, there was no deformity and no effusion, but 
there was tenderness of the infrapatellar tendon.  There was 
also patellar tenderness as well as some medial joint 
tenderness, but no instability.  The impression was recurrent 
right knee meniscus tear.  In February 1992, the veteran 
underwent arthroscopy of the right knee and excisional 
debridement of the wound.  Follow-up treatment in March 1992 
showed that the veteran continued to complain of pain.  On 
examination, there was moderate effusion, parapatellar 
tenderness, and limited motion.  Follow-up treatment in April 
1992 showed no swelling, no effusion, no instability, and a 
negative McMurray's sign.  

Private medical records dated from July to November 1992 show 
that the veteran received treatment and physical therapy for 
his right knee due to an industrial accident to the right 
knee.  A MRI of the right knee showed no significant 
abnormalities.  X-rays revealed a mild lateral patellar 
shift.  

In an August 1992 statement, G.S., M.D., reported that the 
veteran was struck by a steel plate weighing approximately 
300 pounds on the right knee at work in July 1992.  He 
reported that the veteran experienced concentrated pain 
around the kneecap.  He also experienced persistent swelling 
and increased pain after kneeling, climbing, and crawling.  

In a December 1992 statement, D.G., M.D., evaluated the 
veteran's right knee disability.  He reported that on 
examination, there was tenderness over the medial and lateral 
patellar facets and that pain increased with depression of 
the patella in the femoral groove.  There was also 
significant tightness of the lateral patellar retinaculum.  
Dr. G. reported that the veteran was significantly worse than 
he was prior to his injury.  Dr. G. recommended that the 
veteran undergo right knee arthroscopy with possible 
debridement.  

Medical records dated in January 1993 from Los Medanos 
Community Hospital show that the veteran underwent right knee 
arthroscopy with shaving of medial femoral condyle and 
lateral retinacula release.  The preoperative diagnosis was 
chondromalacia of right patella with malalignment.  

In a June 1993 progress report from Spine and Sports Medicine 
Institute, the following diagnoses were provided: chronic 
knee pain secondary cartilage breakdown, degenerative joint 
disease, decreased range of motion secondary to stiffness and 
swelling, decreased strength and quad atrophy secondary to 
disuse and multiple surgeries.   

The veteran was accorded a personal hearing in June 1993.  At 
that time, he testified that prior to work-related injury he 
experienced pain on activity with occasional giving out of 
the knee.  He reported a detailed account of his work-related 
injury and reported his medical treatment since the injury.  

In statements dated in August and November 1993 addressed to 
the State Compensation Insurance Fund, Dr. G. reported that 
the veteran sustained a permanent disability due to the July 
1992 injury.  He reported that prior to the incident the 
veteran's right knee functioned quite well, subsequently the 
veteran was unable to perform the duties of his employer.  He 
noted that the veteran was able to enjoy extracurricular 
activities prior to his work-related injury.  

VA outpatient treatment records dated from July to October 
1996 show that the veteran was complaints and treatment of 
the right knee.  

In a VA opinion dated in October 1996, a medical officer 
reported that the multiple surgical invasion with resultant 
intra-articular inflammatory reactions and scarification 
compromised the inherent protective function of the synovium.  
This was manifested recurrent swelling, effusion, and 
tenderness.  It was noted that intraarticular steroids and 
continued occupational stresses added to the susceptibility 
trauma and diminished recuperative adaptations.  In sum, he 
reported that the veteran's service-connected right knee 
disability predisposed him to the additional injury that 
occurred in July 1992.  He noted that a normal knee would 
most likely not have been injured under the circumstances 
surrounding the incident.  

In an October 1996 rating determination, the RO granted a 
temporary total disability evaluation.  

The veteran was accorded a VA joints examination in May 1997.  
At that time, he complained of localized pain of variable 
intensity on a daily basis.  He reported that he experienced 
morning stiffness and giving way of the right knee.  On 
examination, the right knee was observed to be identical to 
the left without effusion, muscle wasting, valgus deformity, 
or erythema.  There was no effusion of the right knee on 
palpation.  Right thigh circumference was 47 centimeters 
compared to the left, 48 centimeters.  Range of motion was as 
follows:  flexion was to 130 degrees without guarding.  The 
medial and lateral collateral ligaments were intact.  The 
anterior and posterior cruciate ligaments were intact.  The 
patella inhibition test was negative.  It was noted that the 
veteran walked without a limp or use of assistive devices.  
An X-ray examination of the right knee made in December 1996, 
was interpreted as being normal.  The impression was status 
post operative right knee injury.  

Pertinent Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(1999), which requires that each disability be viewed in 
relation to its history. 

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); cf. Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's right knee disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provides for a 20 percent evaluation when there is other 
impairment of the knee with moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation is provided 
where there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

VA's Schedule for Rating Disabilities, 38 C.F.R. § 4 (1999), 
provides for disability ratings up to 50 percent for 
limitation of flexion and extension of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 
5260, limitation of flexion of either leg to 60 degrees 
warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.  Under Diagnostic Code 5261, limitation of extension 
of the leg to 5 degrees warrants a noncompensable evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disability in joints such as the knee reside in reductions of 
their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.  These regulations only apply to diagnostic 
codes premised on limitation of motion.  Diagnostic Code 5257 
is not premised on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

Thirty-eight C.F.R. 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on the basis of 
limitation of motion of the affected joint under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.

In VAOPGCPREC 23-97 VA's general counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257.  The general 
counsel subsequently clarified that for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (1998).  



Analysis

Although the veteran reports that he has experienced the 
sensation of his right knee giving way, the recent medical 
findings document no instability or subluxation of the right 
knee.  On the most recent VA examination in May 1997, the 
veteran's medial and collateral ligaments were intact.  In 
order to warrant an increased evaluation under Diagnostic 
Code 5257, the veteran's instability or subluxation would 
need to be severe.  The record does not document any current 
instability or subluxation.

The Board notes that flexion of the right knee was limited to 
130 degrees in the May 1997 VA examination.  The reported 
limitation of motion would not meet the criteria for a 
compensable evaluation under Diagnostic Codes 5260 or 5261.  
The examiner specifically noted that the veteran did not 
report any "DeLuca factors" and no atrophy or other evidence 
of weakness or pain on motion was found on the examination.  
Therefore, the veteran would not be entitled to an increased 
evaluation on the basis of functional impairment and 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45.

The Board also notes that recent X-ray examinations have been 
interpreted as normal (although earlier X-ray examinations 
were interpreted as showing arthritis).  In the absence of X-
ray evidence of current degenerative changes, the veteran 
would not be entitled to a separate 10 percent evaluation 
under the provisions of Diagnostic Code 5003.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.

Moreover, the Court has not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the December 1996, supplemental statement of the 
case.  Accordingly consideration of this question by the 
Board does not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

The veteran's right knee disability has not required any 
period of hospitalization since 1993, accordingly the Board 
is unable to conclude that the veteran's disability has 
required frequent periods of hospitalization.

The veteran has essentially asserted that his right knee 
disability causes marked interference with employment.  In an 
application for increased compensation based on 
unemployability completed in June 1997, he reported that he 
was losing from 10 to 25 hours per week from work.  However, 
he also reported that he was working 40 hours per week in 
each of two jobs and was earning $2,800.00 per month.

Further, the medical evidence shows that the veteran has 
minimal limitation of motion and no documented instability.  
The knee disability, as shown by recent VA outpatient 
treatment records, has not required recent treatment.  The 
subjective complaints reported by the veteran on the recent 
VA examination were largely confined to the first hour, to 
hour and a half after awakening.  For these reasons, the 
Board finds that the veteran's right knee disability does not 
cause marked interference with employment, or otherwise 
warrant an extraschedular evaluation.

Based upon these findings and following a full review of the 
record, the Board finds that the criteria for a rating in 
excess of 20 percent for residuals of right knee surgeries is 
not warranted.

In reaching this decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the impact the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).




ORDER

An evaluation in excess of 20 percent for postoperative 
residuals of a right knee disability is denied.


		
	Mark D. Hindin
 	Member, Board of Veterans' Appeals

 

